Case 2:19-cv-16958-KM-JBC Document 11 Filed 12/03/19 Page 1 of 1 PageID: 41




                            IN THE UNITED STATES I)IS’l’RICT COURT
                               FOR TilE IIIS’I’RICT OF NEW JERSEY

JOANNk CARRERO                                       :        CIViL ACTION

                  PlaintifE                                   CASE NO.: 19-16958
         V.


ONE TO ONE FEMALE CARE, P.A.,
d/b/a ONE TO ONE
       and
DAVID GARF1NKIZI., M.D.
       and
CHERYL GARIINKEL

                  Defendants.


        IT IS HEREBY STIPULATEI) AND AGREED, by and between counse’ ror Plaintifijoanne
C.arrero and counsel for Defendants One to One Female Care, P.A., David Carfinkel and Cheryl
Garlirikel that this matter shall be and is hereby clisniissed with prejudice, with each party bearing its own fees

and costs.



KARPF, KARPF, & CERUTTI, P.C.                                          MARSHALL DENNEIIEY
                                                                       WARNER COLEMAN GOGGIN
                        /

Juliu W. Clark, Esq.                                                   Lawrence B. Berg, iq/
Yinun Ma, Esq.                                                         15000 Midlantie 171ce, Suite 200
3331 Street Road                                                       P.O. Box 5429
Two Greenwood Square, Suite 128                                        Mount Laurel, NJ 08054
l3enseiciu. PA 19020                                                   Attor;wvv for Defendants
At! onwyjbr J’Iaini’f/f

Dated: October 29, 2019                                                Dated: October 29, 2019




                                                                      JCevin McNuity, U.S.D.A.
                                                                      Date
